Citation Nr: 0801241	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left leg secondary to spondylolysis with spondylolisthesis. 

2.  Entitlement to service connection for neuropathy of the 
right leg secondary to spondylolysis with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for left 
and right leg neuropathy secondary to spondylolysis with 
spondylolisthesis.

The Board notes that the veteran also appealed a September 
2004 rating decision, which continued a 10 percent evaluation 
for spondylolysis with spondylolisthesis.  In a May 2006 
supplemental statement of the case, the RO granted an 
increased 20 percent evaluation for spondylolysis with 
spondylolisthesis, effective April 12, 2006.  In a June 2006 
correspondence, the veteran indicated that he wished to 
withdraw his appeal on the issue of entitlement to an 
increased evaluation for spondylolysis with 
spondylolisthesis.  Accordingly, the appeal has been 
withdrawn.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2006; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran does not have neuropathy of the left leg that 
is etiologically related to service or to a service-connected 
disability.

2.  The veteran does not have neuropathy of the right leg 
that is etiologically related to service or to a service-
connected disability.

CONCLUSIONS OF LAW

1.  Neuropathy of the left leg was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2.  Neuropathy of the right leg was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  During his December 
2006 hearing, the veteran contends that his VA examinations 
were insufficient in this case.  The Board upon reviewing the 
examination reports, however, finds that they are sufficient 
to properly adjudicate this matter.  Upon the veteran's 
request, the record was held open for 30 days after the 
December 2006 video conference hearing so that he could 
submit additional medical evidence.  However, no additional 
evidence has been submitted.  Thus, the Board will decide the 
claim based on the evidence of record.  The Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  If an organic disease of the nervous 
system becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  In order to prevail 
on the issue of service connection on the merits, there must 
be medical evidence of (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran has claimed that he has left and right leg 
neuropathy secondary to spondylolysis with spondylolisthesis.  

Service medical records contain no complaints, diagnoses, or 
treatment relating to left and right leg neuropathy.  Service 
medical records do reflect treatment service-connected 
spondylolysis.  An August 1972 Medical Board evaluation noted 
that the veteran had low back pain radiating to both thighs, 
persistently for the last eight months. 

Post-service medical records do not reflect a current 
diagnosis of neuropathy in either the left or right leg.  
(See Private Treatment Records dated from 1989 to 2004, VA 
examination reports, and VA treatment records dated from 2005 
to 2006.)

A VA examination was completed in conjunction with a review 
of the claims file in April 2006.  The examiner, an 
orthopedist, reviewed the veteran's history.  The veteran 
reported radicular type pain.  He reported having unusual 
sensations and some pain or paresthesia in both legs.  On 
neurological examination, the veteran had normal tone; no 
atrophy; and reflex, strength, and sensation were in tact. 
The veteran was diagnosed with residual injury of the lumbar 
spine.  The examiner stated that there was no evidence of 
radiculopathy on physical examination and the veteran's MRI 
scans did not show any herniated disk or pinched nerves.  
With respect to neuropathy, the examiner recommended a 
neurology consultation.  

A VA neurological examination was completed later in April 
2006.  The VA examiner, a neurologist, stated that recent 
studies of plain films and a MRI of the lumbar spine failed 
to reveal anything more than mild degenerative changes and 
mild bilateral facet joint hypertrophy.  The veteran 
described having pain from the back radiating down the legs, 
which caused him to drag his left leg. The trajectory of his 
pain went down the back of the legs ending at the level of 
the knees, which he described as a sharp shooting pain which 
sometimes converted to a nagging throbbing pain.  A physical 
examination was completed.  There were no sensory deficits 
found to pin prick, light touch, or vibrator testing.  Deep 
tendon reflexes were graded as +3/4 (brisker than average) 
bilaterally at the knees, and +2/4 (average) at the ankles.  
Muscle strength in the lower extremities was graded as +5/5 
throughout, indicating normal muscle strength.  The veteran 
was diagnosed with lower back pain with radiation to the 
level of the knees bilaterally (lumbago) which did not follow 
a radicular pattern.  The veteran did not have sensory or 
motor signs of deficit in any radicular distribution which 
would by definition preclude a diagnosis of radiculopathy.  
The examiner stated, however, that symptoms of electrical 
sensations in the back which travel down to the legs are 
consistent with a neuropathic origin; he stated that this 
would be investigated using electromyography (EMG) and nerve 
conduction velocity (NCV) studies.  

EMG and NCV studies of the lower extremities were completed 
by a VA physiatrist in May 2006.  The veteran had normal 
sensory and motor nerve conduction studies in the lower 
extremities including H-reflex on both sides.  The veteran 
had a normal needle electrode examination.  The veteran was 
assessed with normal EMG and NCV studies in the lower 
extremity.  There was no definite electrophysiological 
evidence of lumbosacral radiculopathy on either side.  

The Board finds that April 2006 and May 2006 VA examinations 
are probative in determining if the veteran has a current 
neurological disability in the right or left lower extremity.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, VA examinations were completed by medical 
specialists and included examination and a review of the 
claims file.  Extensive neurological testing was also 
completed.  

VA examinations and testing show no evidence of radiculopathy 
on examination, and the medical evidence of record does not 
reflect a current diagnosis of neuropathy in either the right 
or left leg.  The veteran had normal EMG and NCV studies in 
the lower extremities.  The Board notes that the veteran did 
report pain, which radiated from his back to his left and 
right leg during his VA examinations.  The CAVC has held, 
however, that pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  In the instant case, there is no current medical 
evidence of left leg neuropathy.  There is no current medical 
evidence of right leg neuropathy.  As such, the Board finds 
that service connection is not warranted on either a direct 
or secondary basis.

C.  Conclusion

The veteran does not have a current diagnosis of neuropathy 
of the left or neuropathy of the right leg.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the veteran has neuropathy of the left leg 
etiologically related to active service, or to service-
connected spondylolysis with spondylolisthesis.  The 
preponderance of the evidence is against finding that the 
veteran has neuropathy of the right leg etiologically related 
to active service, or to service-connected spondylolysis with 
spondylolisthesis.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for neuropathy of the left leg is denied.

Service connection for neuropathy of the right leg is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


